Title: Enclosure: Invoice to Robert Cary & Company, 23 June 1766
From: Washington, George
To: Robert Cary & Company



[Mount Vernon] 23 June 1766

Invoice of Goods to be sent by Robert Cary Esqr. & Co. for the use of George Washington—Potomk River
   4 Yds fine Humhums to suit the pattern sent  4 Yds of fine yard wide Jackeynot Muslin @8/  3½ Yds 6/4 Do to suit Do @12/  1 piece of Cambrick £3  1 dozn handsome silk Handkerchiefs twild  3 pieces of fine Irish Linn @5/  5 Ells of Holland
      
      @ 7/  3 Ells of Ditto 10/  A handsome french Necklace & Earings—not to exceed 21/  4 Yards of Pea green Ribbon  4 Ditto blew Do  4 Ditto Crimson Do  3 Egrets—to be made of blew red & Green Ribbon  3 pair french kid Gloves col[ore]d  3 pr Do Do Do Mitts Do  1 ps. black (hair) Ribbon  A black Satten Cloak with Velvet flowers—& lind with black silk Shag  4 M short Whites  1 M best London Needles sortd mostly large  4 Oz. 4d. thread  4 Oz. of 6d. Do  4 Oz. 8d. Do  4 Oz. 12d. Do  4 Oz. 8d. Cotton Do  4 Oz. Barbers Netting Silk  4 Oz. Chinese Do Do  A Neat tortoise shell Comb & Case for the Pocket—small at one end & large at the other  6 pr Superfine large worstd Hose  6 pr Do thread Do Do
   6 lb. best white Ginger  3 lb. fig Blew  1 lb. of best french Indigo  1 Jar fine new Raisons  10 lb. Jordon Almonds  4 lb. of Sago  5 lb. best Green Tea  5 lb. best Hyson Do—the Tea to be put into a large Tin box, or Sugar Cannister  10 Loaves dble refind Sugar  10 Do Single refd Do  1 Gallon fine Sallid Oil  2 blew & white China Sugar Dishes & Covers  2 blew & white Milk Pots  4 China Mugs—a Qt each  4 blew & white Do Slop bowls  1 large China Do to hold a Gal.  1 Do Do Do to hold a Gal. & ½
   ½ Rheam cheapest writing Papr folio  ½ Rheam 4to post cut Do best kind  ½ Rheam fine folio cut Do  3 Dozn packs—Harry Cards  1 Larboratory—or School of Arts  Museum Rusticum—so far as they have been Publishd—& a volume every year while they continue to Publish them  The Handmaid to the Arts & Sciences  The Diaper Weavers director or figure Weavers Compn
   2 Weavers Shuttles for Cotton  2 Do large Do for Barcelona Handkerchiefs  1 pr Do strong yd wide Tempells for Gauze  1 Do 3 Score yd wide Bato  A pair of Ditto’s Pickers  A pr of Ditto’s Shears  2 pr of Dittos Brushes for Sizing Linnen  4 lb. of Spanish Brazil for Dying  50 lb. White Bisquet
   1½ dozn Table knives, and as many Forks of Staind Ivory  6 knives & 6 forks of the coursest & strongest sort  1 pair of Tayler’s Shears sml  2 pr small neat Scissars  3 pr large & strong Do  1 Butchers Steel  1 Curriers Steel  1 Small neat hand Vice—large enough to take to pieces & put together again a Gunlock  1 best 4 bladed knife (& Sheath) not to exceed
      
      ½ Guinea to be strong & midling large & well securd at the joints & Rivets
   200 Sml Perch Hooks cheap k[in]d  2 Setts strong Steel Shoe & knee Buckles  6 broad Clamps for dry Rubg  50 lb. German Steel  50 lb. blisterd Do  25 lb. Glew  4 pr strong & course Wool Cards  2 pr strong & Course Tow Ditto  2 pr large & strong Stock Tow Do  2 pr Do Do Do for Wool  4 Curry combs without Brushes  ½ dozn large & strong Stock Locks  ½ dozn large Pad locks  2 Casks of 8d. Nails  2 Do 10 Do  1 Do 20 Do  1 twelve Inch brass Gunter, full & compleat—on one side to have Inches & 10ths—& On the other Inches & 12ths as usual  1 brass sliding or parrallel Rule to be made very true &ca  4 Guns @10/ each or not to exceed 15/ each to be 4 feet in the Barl & not quite ⅝ of an Inch in the bore—to be of pretty good ⟨Sub[stanc]e⟩  4 pair of Stirrup Leathers  2 Checked Saddle Cloaths  2 ps. best Dutch blanketting  4 dozn pair plaid Hose No. 3  4 dozn pair Do Do N. 4
   4 Oz. Magnesa Alba  2 Do best Rhubarb  2 Oz. Matthews’s Pills  6 Do Hartshorne  1 pint Daffes Elixer  2 Oz. Pilexduobus  1 Do Pilacosia  8 Oz. Red Precipitate  25 lb. Antimony  4 lb. flower of Brimstone  4 lb. white Arsnack or Rats b[an]e  10 Smal Barls of Lamp bla:  25 lb. Small Mould Shot  25 lb. la: Bristol Drop  25 lb. No. 1 Do  25 lb. No. 2 Do  10 Groce best Corks  1 Small Cheshire Cheese abt 25 lb.  2 Dble Gloucester Do ab. Do  1 Groce best Bottled Porter  2 dozn Course horn Combs Garden Peas of 4 kinds—a Peck of each—some of them to be of the very earliest kinds that can be got  1 Oz. of early Cabbage Seed  1 Oz. of Latter Do Do  6 Oz. of Crimson & Scarlet Radish Do  1 Do best Savoy Do  1 Oz. Lettice Do  1 Do Scarlet Onion Do  1 pr best Buckskin Breeches pr measure sent—to have broad kneebands & a pair of plain Oval Silver knee buckles for Do to have a strap at the waste band behind  Shoes of Mr Didsbury pr Order  1 Sett of exceedg handsome (yellow) Philigree Shoe & knee buckles not to cost ab[ov]e 15 or 20/ & to be

Go: Washington

